198 U.S. 416 (1905)
LEONARD
v.
VICKSBURG, SHREVEPORT AND PACIFIC RAILROAD COMPANY.
No. 233.
Supreme Court of United States.
Argued April 26, 27, 1905.
Decided May 29, 1905.
ERROR TO THE SUPREME COURT OF THE STATE OF LOUISIANA.
*421 Mr. A.H. Leonard and Mr. William P. Hall for plaintiffs in error.
Mr. Harry H. Hall and Mr. Frank P. Stubbs, with whom Mr. W.H. Wise was on the brief, for defendant in error.
MR. CHIEF JUSTICE FULLER, after making the foregoing statement, delivered the opinion of the court.
We assume from the errors assigned, and no other grounds are indicated by the record, that Federal questions in two aspects are relied on to justify this writ of error.
First. The construction and application of the acts of Congress of 1849, 1850 and 1856, taken with other acts referred to.
But as to this it should be pointed out in the first place that the state court adjudged the Smith title invalid on the independent ground, among others, of non-compliance with an *422 act of the general assembly of Louisiana; and, in the second place, that the Federal question thus suggested had been so explicitly foreclosed by previous decisions as to leave no room for real controversy. Rogers Locomotive Works v. American Emigrant Company, 164 U.S. 559; Michigan Land Company v. Rust, 168 U.S. 589; Equitable Life Assurance Society v. Brown, 187 U.S. 308.
Second. That the Supreme Court of Louisiana, by its judgment in this case, denied a right specially set up or claimed under the Constitution of the United States, or an authority exercised under the United States, that is to say, that such a right was asserted, and was denied by the state Supreme Court, in declining to give collateral effect to a judgment, under certain circumstances, rendered by a court of the United States in Louisiana.
We inquire then whether, when the state court, while holding the defense good as to the 35.18 acres by reason of the judgment in Smith v. Turner, held that, in the circumstances detailed, defendants could not be permitted to insist that the thing adjudged in that case determined the title to the entire tract, that ruling presented a Federal question.
Generally speaking, questions of this sort are not Federal questions. In Pierce v. Somerset Railway, 171 U.S. 641, 648, we said: "A person may by his acts or omission to act waive a right which he might otherwise have under the Constitution of the United States as well as under a statute, and the question whether he has or has not lost such right by his failure to act or by his action, is not a Federal one." Eustis v. Bolles, 150 U.S. 361; Rutland Railroad Company v. Central Vermont Railroad Company, 159 U.S. 630, and Seneca Nation v. Christy, 162 U.S. 283, were cited.
In Eustis v. Bolles, the state court held that by accepting his dividend under insolvency proceedings, Eustis had waived his legal right to claim that the discharge obtained under subsequent laws impaired the obligation of a contract, and this court held that whether that view of the case was sound or not, *423 it was not a Federal question, and therefore not within the province of this court to inquire into.
In Seneca Nation v. Christy, it was held by the state court that even if there were a right of recovery on the part of plaintiffs in error because a certain grant was in contravention of the Constitution of the United States, yet that such recovery was barred by the New York statute of limitations.
In Gillis v. Stinchfield, 159 U.S. 658, and Speed v. McCarthy, 181 U.S. 269, it was ruled that the application of the doctrine of estoppel to mining locations did not raise Federal questions.
In the present case, the Supreme Court of Louisiana applied the doctrine which forbids parties from assuming inconsistent positions in judicial proceedings.
In its view, Smith, having insisted in Smith v. Turner, that, notwithstanding the railroad company had come in as defendant, and each party asserted title to the entire tract, the title to the 35.18 acres was alone in issue, and that the value of the whole tract was, therefore, not involved, and the railroad company having been thereby deprived of its writ of error, must be confined in this suit to the specific recovery obtained in that, so far as the effect of that judgment was concerned. That was a question of estoppel or quasi-estoppel and not a Federal question. Whether it was sound or not, it is not for us to inquire. It was broad enough to support the judgment without reference to any Federal question.
Writ of error dismissed.